 

Exhibit 10.3

FIRST AMENDMENT TO THE
UNITED SURGICAL PARTNERS INTERNATIONAL, INC.
EMPLOYEE STOCK PURCHASE PLAN

                THIS FIRST AMENDMENT is effective June 7, 2001 and is made by
United Surgical Partners International, Inc., a Delaware corporation (the
“Corporation”).

WITNESSETH:

                WHEREAS, the Corporation sponsors the United Surgical Partners
International, Inc. Employee Stock Purchase Plan (the “ESPP”) for the benefit of
its eligible employees;

                WHEREAS, pursuant to paragraph 15 of the Plan the Board of
Directors of the Corporation (the “Board”) in its discretion shall have the
right to alter or amend the ESPP or any part thereof from time to time without
the approval of the stockholders of the Corporation, except that the Board may
not make any alteration or amendment which would increase the aggregate number
of shares which may be purchased pursuant to the provisions of the ESPP (other
than as a result of the anti-dilution provisions of the ESPP), change the class
of individuals eligible to receive options under the ESPP, or cause options to
be delivered under the ESPP to fail to meet the requirements  for employee stock
purchase plans as defined in section 423 of the Internal Revenue Code of 1986,
as amended, without approval of the stockholders of the Corporation;

                WHEREAS, pursuant to paragraph 6(a) of the ESPP, the initial
option period under the ESPP will begin on the effective date thereunder and end
on the next following June 30 or December 31;

                WHEREAS, the Board believes it is in the best interests of the
Corporation and the participants under the ESPP for the initial option period
under the ESPP to begin on June 8, 2001 and end on December 31, 2001;

                WHEREAS, pursuant to paragraph 7(b) of the ESPP, the “Fair
Market Value” of a share of common stock issued under the ESPP is defined;

                WHEREAS, the Board believes it is in the best interest of the
Corporation and participants under the ESPP to amend the definition of Fair
Market Value under the ESPP;

                WHEREAS, pursuant to paragraph 14 of the ESPP, the ESPP will be
effective as of the date of the consummation of a firm commitment underwritten
public offering of the common stock of the Corporation for cash, provided that
the ESPP is approved by the stockholders of the Corporation within twelve months
of the date of adoption by the Board; and

                WHEREAS, the Board believes it is in the best interests of the
Corporation and the participants under the ESPP to specify with particularity
the effective date of the ESPP.

                NOW, THEREFORE, the ESPP is hereby amended as follows;

                1.             Paragraph 6(a) is hereby amended in its entirety,
effective June 7, 2001, to read as follows:

                6.             Grant Of Options.  (a)  General Statement; “Date
of Grant;” “Option;” “Date of Exercise.”  Upon the effective date of the Plan,
as provided in paragraph 14 and continuing while the Plan remains in effect, the
Company shall offer options under the Plan to all Eligible Employees to purchase
shares of Stock.  Except as otherwise determined by the Committee and except as
provided below, these options shall be granted on the effective date of the
Plan, the next subsequent January 1, and each six month anniversary of such date
(each of which dates is herein referred to as the “Date of Grant”).  The term of
each option, except as provided below, shall begin on a Date of Grant and shall
be for a period ending on the next subsequent June 30 or December 31 (each such
six month period, or longer period in the case of the first period, shall be
referred to as an “Option Period.”)  The first day of the Option Period shall be
a Date of Grant and the last day of such Option Period shall be a “Date of
Exercise.”  Notwithstanding the foregoing, the first Date of Grant shall be June
8, 2001 and the first Date of Exercise shall be December 31, 2001.  The number
of shares subject to each Option Period shall be the quotient of the sum of the
payroll deductions withheld on behalf of each participant in accordance with
subparagraph 6(b) for the Option Period and any amount carried forward from the
preceding Option Period pursuant to subparagraph 7(a), divided by the “Option
Price” (as defined in subparagraph 7(b)) of the Stock, excluding all fractions;
provided, however, that the maximum number of shares that may be subject to any
option may not exceed 5,000 shares (subject to adjustment as provided in
paragraph 12).

                2.             Paragraph 7(b) is hereby amended in its entirety,
effective June 7, 2001, to read as follows:

                (b)           “Option Price” defined.  The Option Price per
share of Stock to be paid by each Optionee on each exercise of his option shall
be an amount equal to the lesser of the 85% of the Fair Market Value of the
Stock on the Date of Exercise or on the Date of Grant.  For all purposes under
the Plan the “Fair Market Value” of a share of Stock means, for a particular
day, the opening sales price on such business day as reported by the National
Association of Securities Dealers, Inc. Automated Quotations, Inc. (“NASDAQ”)
National Market System or, if no such sale takes place on that day, the opening
sales price so reported on the last business day before the date in question. 
If the Board determines in good faith that such price is not indicative of the
fair value of the Stock, then the value determined in good faith by the
Committee shall be the Fair Market Value, which determination shall be
conclusive for all purposes.

                3.             Paragraph 14 is hereby amended in its entirety,
effective June 7, 2001, to read as follows:

                14.           Term of the Plan.  The effective date of the Plan
shall be the date of a firm commitment underwritten public offering of the stock
for cash, which date is June 7, 2001; provided that the Plan is approved by the
stockholders of the Company within twelve months of the date of adoption by the
Board.  Notwithstanding any provision in the Plan, no option granted under the
Plan shall be exercisable prior to such stockholder approval, and, if the
stockholders of the Company do not approve the Plan within twelve months after
its adoption by the Board, then the Plan shall automatically terminate.

                NOW, THEREFORE, be it further provided that, except as provided
above, the ESPP shall continue to read in its current state.

                IN WITNESS WHEREOF, this First Amendment has been executed by a
duly authorized officer of the Corporation as of the effective date and
effective as set forth herein.

 

  UNITED SURGICAL PARTNERS INTERNATIONAL, INC.,
a Delaware corporation


  By: /s/ John J. Wellik    

--------------------------------------------------------------------------------

 
Name:
John J. Wellik    

--------------------------------------------------------------------------------



  Title: Vice President    

--------------------------------------------------------------------------------

 